Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 1 of 31 PageID 2537
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 2 of 31 PageID 2538




                                                                      App. p. 1
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 3 of 31 PageID 2539




                                                                      App. p. 2
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 4 of 31 PageID 2540




                                                                      App. p. 3
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 5 of 31 PageID 2541




                                                                      App. p. 4
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 6 of 31 PageID 2542




                                                                      App. p. 5
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 7 of 31 PageID 2543




                                                                      App. p. 6
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 8 of 31 PageID 2544




                                                                      App. p. 7
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 9 of 31 PageID 2545




                                                                      App. p. 8
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 10 of 31 PageID 2546




                                                                      App. p. 9
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 11 of 31 PageID 2547




                                                                     App. p. 10
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 12 of 31 PageID 2548




                                                                     App. p. 11
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 13 of 31 PageID 2549




                                                                     App. p. 12
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 14 of 31 PageID 2550




                                                                     App. p. 13
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 15 of 31 PageID 2551




                                                                     App. p. 14
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 16 of 31 PageID 2552




                                                                     App. p. 15
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 17 of 31 PageID 2553




                                                                     App. p. 16
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 18 of 31 PageID 2554




                                                                     App. p. 17
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 19 of 31 PageID 2555




                                                                     App. p. 18
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 20 of 31 PageID 2556




                                                                     App. p. 19
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 21 of 31 PageID 2557




                                                                     App. p. 20
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 22 of 31 PageID 2558




                                                                     App. p. 21
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 23 of 31 PageID 2559




                                                                     App. p. 22
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 24 of 31 PageID 2560




                                                                     App. p. 23
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 25 of 31 PageID 2561




                                                                     App. p. 24
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 26 of 31 PageID 2562




                                                                     App. p. 25
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 27 of 31 PageID 2563




                                                                     App. p. 26
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 28 of 31 PageID 2564




                                                                     App. p. 27
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 29 of 31 PageID 2565




                                                                     App. p. 28
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 30 of 31 PageID 2566




                                                                     App. p. 29
Case 3:17-cv-00417-B Document 133-1 Filed 12/14/18   Page 31 of 31 PageID 2567




                                                                     App. p. 30
